Motion Granted in Part; Reversed and Remanded and Memorandum
Opinion filed March 19, 2013.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00813-CV

                     GEORGE HOWARD GIBBS, Appellant
                                 V.
                       SONYA HONG GIBBS, Appellee

                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-43312

                  MEMORANDUM                         OPINION


       This is an appeal from a protective order signed August 1, 2012. On March 7,
2013, the parties filed a joint motion to reverse the trial court’s order and dismiss
appellee’s request for a protective order, in accordance with their settlement agreement.

       The motion is granted in part. See Tex. R. App. P. 42.1(a)(2)(B).     Accordingly,
the trial court’s order is reversed and the cause remanded to the trial court for
proceedings in accordance with the agreement.

                                          PER CURIAM

Panel consists of Justices Christopher, Jamison and McCally.